UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6699


NORMAN BEN ASKEW,

                Plaintiff - Appellant,

          v.

BUTCH JACKSON; RICHARD O. BROADWELL, III; DREW STANLEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:14-ct-03192-H)


Submitted:   October 18, 2016              Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman Ben Askew, Appellant Pro Se.     Joseph Finarelli, Special
Deputy Attorney General, Raleigh, North Carolina; Kelly Street
Brown, Elizabeth Pharr McCullough, YOUNG MOORE & HENDERSON, PA,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Norman Ben Askew appeals the district court’s order denying

relief   on    his     42   U.S.C.   § 1983    (2012)    complaint.          We    have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court.                           Askew

v.   Jackson,    No.    5:14-ct-03192-H       (E.D.N.C.       May   3,   2016).      We

dispense      with     oral   argument   because        the     facts     and     legal

contentions     are     adequately    presented    in    the    materials       before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2